Citation Nr: 1503760	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-28 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a digestive disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating in excess of 40 percent for service-connected prostate cancer. 

5.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).

6.  Entitlement to service connection for headaches.


7.  Whether a rating reduction from 40 percent to 20 percent for service-connected prostate cancer, effective from December 1, 2013, was proper.  
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to July 1969. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2011 and March 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In addition, in September 2013, the RO issued a rating decision reducing the rating for the Veteran's service-connected prostate cancer from 40 percent to 20 percent, effective from December 1, 2013.  Later in September 2013, the Veteran submitted a timely notice of disagreement with the rating reduction.  The Veteran's representative has requested that a Statement of the Case be issued as to the issue of the rating reduction.  See 38 C.F.R. § 19.30.  The Board must remand the matter for issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Of note, in the October 2011 rating decision (issued by letter in November 2011), the AOJ granted service connection for residuals of urinary frequency/incontinence associated with prostate cancer (claimed as bladder condition and prostate cancer) due to herbicide exposure and assigned an initial rating of 40 percent, effective from October 4, 2010.  In correspondence received in November 2011, the Veteran wrote that he accepted the 40 percent evaluation assigned for this disability.  However, the Veteran submitted a timely notice of disagreement with the initial rating in May 2012, a Statement of the Case was issued in November 2012, and a timely VA Form 9 was received in November 2012; therefore, that the matter is on appeal and within the Board's jurisdiction.  See 38 U.S.C.A. §§ 7104, 7105.

After review of the claims file and the contentions of the Veteran, his claim for service connection for a hiatal hernia and/or digestive problems has been recharacterized as indicated on the title page of this decision, in accordance with the reasonable expectations of the claimant.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  

The Virtual VA paperless claims processing system includes documents that are either duplicative of materials in the VA paper claims file or are not relevant to the claims on appeal.  The Veterans Benefit Management System includes a request from the Veteran's representative, discussed above, that a Statement of the Case be issued with respect to a rating decision reducing the rating for the Veteran's service-connected prostate cancer from 40 percent to 20 percent.

Further, in November 2011, the Veteran submitted a new claim for a separate rating for fatigue and decreased physical stamina as secondary to service-connected prostate cancer.  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

At a VA audiological examination in May 2012, the examiner indicated that civilian occupational hearing tests from a former employer of the Veteran, Gardner-Denver, would be valuable in seeking to provide the requested medical opinions in this matter.  Therefore, the identified employment records should be sought by the AOJ.  See 38 U.S.C.A. § 5103A(a)-(c).

The May 2012 VA examination report, at section (4)(1) (record review), on page 8, states that, "[p]ure tone thresholds were within clinical normal limits at time of discharge from service."  However, as noted by the VA examiner elsewhere in the report, the Veteran did not undergo pure tone audiological testing at his service discharge examination.  As the report is internally inconsistent and insufficiently supported in this regard, the Veteran should be afforded a new examination and opinion.  See 38 C.F.R. § 4.2 (examination reports-corrective action).

In September 2013, the Veteran described worsening symptoms of his service-connected prostate cancer in terms that are relevant to the applicable rating criteria.  Accordingly, a new VA examination should be scheduled.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

As noted, a Statement of the Case must be issued on the matter of the propriety of the reduction from a 40 percent rating to 20 percent for service-connected prostate cancer, effective from December 1, 2013.  In light of the present procedural posture of this issue, the Board is obligated to remand the issues for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

In addition, the Veteran has provided lay-descriptions of digestive problems since active service forward and has claimed that he experiences such symptoms as being caused or aggravated by service-connected PTSD.  He has also described an incident of in-service "botulism."  Accordingly, the Veteran should be afforded an examination and opinion with respect to this claim.  See 38 U.S.C.A. § 5103A(d).  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).
 
Similarly, the Veteran has provided lay-descriptions of headaches since active service.  His service treatment records include one incident of headaches in March 1969 during at treatment for tonsillitis.  Additionally, the Veteran has described an incident of an in-service concussion during a rocket attack in Vietnam, with headaches from that time forward.  In July 2014, a lay statement from G.H. also indicated that he and the Veteran both experienced an incident of a concussion during a rocket attack in Vietnam.  As the Veteran has identified an in-service injury and provided a competent description of headache symptoms from that time forward, a VA examination and opinion should be provided.  McLendon, 29 Vet. App. at 83. 

As the matter of entitlement to a TDIU is inextricably intertwined with the above-discussed additional issues on appeal, adjudication of that matter will be deferred until further development of the inextricably intertwined issues is completed.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue a Statement of the Case for the appeal initiated by the Veteran from the rating decision addressing the issue of the propriety of a rating reduction from 40 percent to 20 percent for service-connected prostate cancer, effective from December 1, 2013.  The Veteran and his representative should be clearly advised of the need to file a timely substantive appeal if the Veteran wishes to complete an appeal from that determination.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss, tinnitus, residuals of prostate cancer, a hiatal hernia or other manifestations of digestive problems, headaches, or PTSD, that may not have been previously received by VA.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The records sought should include occupational hearing tests from a former employer of the Veteran, Gardner-Denver, as referenced in the May 2012 VA audiological examination report.

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  
	
The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has claimed that, while his base in Vietnam was under rocket attack, he and another serviceman ran to a bunker at which time a rocket knocked both of them out.  He has stated that, as a result, he suffered temporary deafness for two days and ringing in the ears. 

Additionally, in a statement dated in July 2013, and received by VA in July 2014, G.H. wrote that he was with the Veteran on occasions when their unit was subjected to rocket attacks.  He recounted that, on one occasion, he and the Veteran were told by a corpsman that they had a concussion and that the loud ringing in their ears and diminished hearing would be better in a few days or so.  G.H. asserted that he, like the Veteran, still had the ringing, and that he needed a hearing aid.  

It should be noted that the Veteran was granted service connection for PTSD, in part, on the basis that his descriptions of being subject to rocket attacks were consistent with the places, types, and circumstances of his service.
 
It should also be noted that laypersons, including the Veteran, are competent to attest to matters of which they have first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran or G.H., the examiner should state this and provide a fully reasoned explanation.

It should be further noted that, although the May 2012 VA examination report, at section (4)(1) (record review), on page 8, states that "[p]ure tone thresholds were within clinical normal limits at time of discharge from service," the Veteran did not undergo pure tone audiological testing at his service discharge examination

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that any current hearing loss and tinnitus are causally or etiologically related to the Veteran's military service, including noise exposure therein. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that result from noise exposure generally present or develop in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any headaches that may be present.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has provided lay-descriptions of headaches since active service, and his service treatment records document one incident of headaches in March 1969.  The Veteran was diagnosed as having tonsillitis at that time.  

Additionally, the Veteran has described an incident of an in-service concussion during a rocket attack in Vietnam, and in a statement dated in July 2013 and received in July 2014 another veteran, G.H. wrote that he and the Veteran both experienced an incident of a concussion during a rocket attack in Vietnam.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran has headaches that are related to his military service, to include any symptomatology or incidents therein.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any digestive disorder that may be present.

Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has provided lay-descriptions of digestive problems since active service, and he has asserted that he experiences such symptoms as a result of his service-connected PTSD.  He also described having had an episode of stomach problems in Vietnam, which he has characterized as an incident of botulism.  He has claimed that he may have had a nervous stomach in Vietnam and used milk to try to keep his stomach under control.  See Notice of Disagreement received in November 2011.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should identify any current digestive disorder, including a hiatal hernia if one is present.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder is related to his military service, to include any symptomatology or incidents therein.  He or she should also opine as to whether it is at least as likely as not that the disorder was either caused by or aggravated by his service-connected PTSD.

(The term "as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected prostate cancer.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria, including voiding dysfunction and renal dysfunction.  The examiner should also indicate whether there has been any local reoccurrence or metastasis.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

7.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






